                            Case 1:20-cv-00442-KWR-KRS Document 1 Filed 05/08/20 Page 1 of 15
                                                                                                                                                          F{H"EB
                                                                                                                                     UI{ITED STATES DISTHICT COURT
Pro Sc 14        tltev     12i   l6i Conlplainl lirr Vjolatron,rl Ci,,il ltishls      (Prjso,l9-I----           l-- - - -             AIPIJQIJERQUE, NEry
                                                                                                                                                                                                            -.



                                                                                                                                     1&:i
                                                                UNrrEo                Srnrrs             Dtsrnrc'r'CoLi&T
                                                                                                                     MAY-82020 ''e;:d
                                                                                                                               :                                                                    6"',;r
                                                                                                  lirr       the                               Mlrcr-ELL R. EurEffi
                                                                         Atb:ffff111Districtor New                          lv\cri6s                           CLERK {r.n
                                                                                  : .r (c;.cr;1)
                                                                                         lcnth '             Diui.ion


                                                                                                         )
                                                                                                                Case No.           ao c,v q1i,                                        rcw     s/ i<as
                                                                                                                                   t,,   l"i tillt,J itt hr tlt, 1 l,         ,   (   )fiit:r'1 t
  BrqnJ","r Lq,ur.n.e Joqes
                                                                                                                                                                        sJ,
                                                                                                         )                     t


                                                                                                         )
                                                  Pldnti.fl.s)
(lf ri tr: lh a li.r l l il.1nrc f eu( h p l tt ttliJ.{ tt, l* s.lil ng l s t'rtt ttrtl uin r.
                                     (   )             i             i   i   t   rr
                                                                                                         )
litltt: uon*:s oj'Lil the pltintt.lls cortrtot {it irt the sp{.tu: {lhovt:,                              )
plettt: v;rit<: "sce atlttt,htd" in llu s7tt;l.:r: ilnil ,zrtdch Qn o.ldilion(.tl                        )
y.xt1t*:   tt'itlr thc.l)tll litt {}l t?dtn(,t )                                                         )
                                                           -,
                                                                                                         )
                                                                                                         )
                                                                                                         )

see Ath.l,,rJ                                -      "A,I{o.t,.^'nt A"
                                                                                                         )
                                                                                                         )
                                                 l.)e/e nrlnntr s)                                       )
tl'l'ritc thc.iitl/ nutrtc t.,,/ tach ltft:nt{ant trln is he ing st.ti:C. {f iht:                        )
t!r:]fies {i oll tltc deit:nrlants t:uilrto/.fil. in /lte ,sTsate obov,:, please                         )
vt'riie ''sac altuchctl" iu lhc ,clldce arul oltuch un a,lilitktnttl page
v,ith   tit<:   l)tll   li.st oj   nttni:.s. l.)o rx;t itr:lud,t *klrc.tses htrt.t



                                                       d]ON,{        P[,A}Ti'T FOR V[OLAT*IOP{ O}'                      CIVIL RIGHTS
                                                                                 (Plisoner Complaint)



                                                                                                 NOTICIi

      Federal Rr"rles olClivil Procedurc 5.2 addresses the privacy aud securil,'concerns rcsLrlting koni public access to
      electronic court files. IJnderthis rule. papers flled with the cnurl should r?rr1 colltail'l: arr inc]ividLral's ful1 sociai
      sccurity' nuurber or l'Lrll birth datel the lull rrarne o1'a person knolvn to be a tninor: or a complctc fittaltcial acL:outit
      nLrnrbcr. A liling rna-v irrclucle oiil\,' thg last four digits of a social securig, nuntber; the -r,ear of an individual's
      binh; a ininor"s initials; and tlrc last fixrr digils o1'a. tlrrancial acL'ount nuu:ber.

      [xcept as noled in tlris firnn, plaintifTnecd not send exhibits" all]clavits, gl'ievancr.'or *,ittress statelneltts. or                                                              i]n.Y
      olher rnateriuls to the Clerk's Office rvith tlris complaittl.

      ln ordel tbr your cornplaint tr: be filed. it urust be accr mltalried by tlre filing fee or an application to proceed itt
      fr rnra pauperis.




                                                                                                                                                                                             Pl{r.elo1 ll
Ptu    Se. l1    (c,ojhink Document
Case 1:20-cv-00442-KWR-KRS     fr"
                               Viote1,a,.r
                                    1 Filed   c;v;I Riyfx
                                           oS05/08/20 Page (P,i<,n")
                                                           2 of 15




                    " A*orlnrnent         A*

                    De},"lont s


         D    U n;led    S   totes   ol   A^.,i.q

        ,)    Bur"n,    o[ prisons G"J*nl)
         $ &soq Bo,^rfg5


         5)     Kqth\..r, /rl\"6urry ( s"" 'Art .L*e",+ B"' jn cdcrenc€ h i^{;,,*)
                 Case 1:20-cv-00442-KWR-KRS Document 1 Filed 05/08/20 Page 3 of 15


l,rr'Si llrlir-r il lnrLl,nrplJinllbrVioiarionol-(liVil     ltights(P;isoner)


I.         The Parties to This Complaint

           A.         The Plaintiff(s)


                      Proviric ll, e infbnration below lbr each plaintifTnalncd in the complair"rl. Attach additional pages                                   if
                      needed.
                            Nanre                                                   B--ro*1o., Lqarre*rcs Uones
                            All other rlames b3,' r.vlrich
                            3;ou have br'en knorvu:                                       No,ng
                            Ill   Numlrer                                           os tjG -707
                            Currcnl lnstitution                                                                                      Cr-UN.TY
                            Adriress

                                                                                    ,fonesville                                            463-      o305
                                                                                             (it1'                                          l.ip (|ode

                      The Ilefenelant(s)

                      Provicle tlte infonnatiou belor.r, fur each clef'endant namecl in the colnplaint. whether the def'enciant is an
                      individual" a gover,')nlent ilgency. an orgaliization. or a corporation. Make sure that the defunclantls)
                      Iisted bclolv are iderttical to those coutained in the above caption. For an irrciivicjual clet'endant. include
                      the person's.ioh or title ri/ knon'n.1ald check rvhether you are bringing this complaiut agiiinst thenr in their
                      individual capacirv or o{llcial capacity. or both. Artach additional pages iIneeded.

                      Dcf"endant      No.   I

                            Nalne
                                     'l'itle ril knou.'nt
                                                                                    Un;tJ            Stoles      of Ar",er;cq
                            "lo[r or                                                           ,v/A
                            Shieid Number                                                      N/A
                            Eurployer
                                                                                               ^r
                                                                                                         Il
                            Address                                             33-3 lom-qs                    BtvJ Nu/
                                                                                Albupe,.que                                        fipe        - eoqq
                                                                                                                                            Zip (."r*lt
                                                                                                                      ^r/vl
                                                                                n    lnciui,tral capacity'        d:;r';^, capacity
                      Delbndant No. 2
                            l,Jarne                                                  8..,r"r, o[                Drisons   (l"J.r*l         BoP)
                            Job or 'l'itle filknown)                                                 NIA
                            Shield Nunrber                                                           N/A
                            Iinrplc3,er                                                                  Nlh
                           Adriress                                             U,5, Arnred                    F-0..*s Rererve.3{6            /*lo',       ,e Foryes h.
                                                                                Gcq',dPrsirie TX
                                                                                               Slure
                                                                                             (.'i   rj
                                                                                                                                    ''7SOS\
                                                                                                                                            /ip   (.-odt


                                                                                I    tnairiaral capaciti,,        ff,rrfi.,",   capaciry




                                                                                                                                                           Page2ol'11
                 Case 1:20-cv-00442-KWR-KRS Document 1 Filed 05/08/20 Page 4 of 15


ryq qq   l1(R-

                     Dcfbndant i"lo.       l
                            Narne                                           tqso n
                           Job or 'l'itl.e (il   krtoy,;n)
                                                                             A*o.oey
                            Shield Nurrrber                                                     NIA
                            linrplover                                        *".     B^ou-LaS       Triot Lo,r-ler
                           Address                                          Pert o[Ii*,-g-o]               JSTSG:
                                                                        A\br4r.r11,lre                            N/v\
                                                                                                                  .\/dr.
                                                                                                                         87- [es-5186
                                                                                                                                     ii1, t',,J,'

                                                                        n    traiui,iualcapacirl           ffnrurrotcapacity

                     Def'endant No. 4
                           Natne
                                                                         ken*etL A,                  G    \eriq
                           .lolr or 'l'itle ril krtt,*'n)                   Atlocney - A+ -           Lq    rr,
                                                                                        t
                           Shield Number                                       l/e
                           I:mployer                                     lkonclhi. Glerr-@ LEr^>
                           Address                                      IOOX F;$rh stre-e-t N W
                                                                        AturTrgg;,e ry#                                           87l0a
                                                                                                                                   Zip Codt

                                                                    n        troiuiaual capacitl.,        ffirt.,*,capaciry
u.         Ilasis fnr J urisdiction

           Llnder 42 Li.S.C. $ 1983. you nlay sur: state or local ol'llcials {br the "deprivation ol'anv rights. privileges. or

           !;ede rtrl fltrreou of Norc'otic',s, 1()3 (/"5" 388 (1971). ),ou tltay       sr-le f"eclerai   ofTlcials lbr the violation of ccrtair
           constitutional rights.

           A.       Are )'ou bringing suit against k:/x:t/; all thdi au)l),/:

                    X      p"ct"rot olllcials {a Bivens clairn)

                    !      Srut. or localoll-lcials (a g 1983 clairn)

                    Section l98l allows claims alleging the "cieprivation ol'an-y rights, privileges. or irnnrLrnities secure,J by
                    the Constitution attd ficderal ]ar.vsl." 42 tJ.S.C. \s 1983. l{'you are suing under section I983, r.vhat
                    ibderal crinslitul.ioral or slatutolv right(s; do you clainr is/are being violated h_t, state or Iocal olllcials'l




                                            ult
          {".       Illaintiffs suing unrier llh,ens may     ortl,r,'   recover li:r the violation of certain constitutional rights. If vou
                    are suing under Bir,<,n.r', rvltat constitutional right(s)        cJo -vou claim is/are being virilateci by fecleral
                    ol'l'lcials'l

                     Fi[+\ Ar.renA"nent , Sixt\ A"*r,Jn*r,5 E!h+h Arnednenl, &
                                        Fou    rteent\       A   menJrn"nt.
                                                                                                                                              Page   ,1   o1' I   i
             Case 1:20-cv-00442-KWR-KRS Document 1 Filed 05/08/20 Page 5 of 15
         i




         1,P."     Se-   l\ -   Co*pl.rrnt     S'     V;al*ffon o$ Civ;l Rylrs   C,"i,'*)
         i
         i




                                  " Alnrrhmenl B*

              D.fr"rJorr* No,5

                    NAME ,            Kqthb"". AfGorcy
                    Jrb o,Trlle,      A+f""sey - At Lqw
                   51";.U
                          .t
                               + .        rf   lf '

                    AJi cesl      "   Port Offi.e B"x 3\0
                                      G   loriufo       , NA        ,753 5

                                  llrl.a,,rJr.l        ccAnc   ly
                                  M olnci.\ c.fl ,,rf'




l

l

I
ii
ir
ll
i1
rl




     l

!'
ii
                         Case 1:20-cv-00442-KWR-KRS Document 1 Filed 05/08/20 Page 6 of 15


.   {>rf   Sg*!!_.!!r,   i   2t!       Qolrpla!{ tirr Violartun ql   Civ   il ttishrs   ( t,r   isone,




                 t).               Section l9S,lallorisdefendarrtstoLrclbturdliableonlyrvlrcnthevlral,eactecl'oundercolorofany
                                   slatute" ordirtanr-:e. regulation. custom. or usage, of any' State or Tcrritorv or the District of Clolurnbia."
                                   '41 lJ.S"C. $ 198i. Itr'1''ou are stting under scrction 1983" explain horv caclr defer:ciant actetJ undt:r cglor
                                   of state or local larv. lf r,'ou arcr suing under Biyan5. explain hor.v each defelrclanl trctcd uncler color of
                                   lbderal lar.v. Attach additional pages if nceded.



                                                                                                  ,,A
                                            Ses             A++*.L"J
    Iu.          Prisonel'St*tus



                rlncl icatc whether YoLl are a prisotrer or other conflned person as

                                   Pretrial detlrinee
                                                                                                                            fbllolvs   (t:lx:ck   allthut   apTtly)i




                tr                 C    ivilly   comrn itfed detainee

                I                  I   mrl iglir{ iou detainee

                tr                 Currvicted and selrtenced stiite pl'isouer

                K                  Convicted arrd sontenccd f'cdeLal prisoner

                tr                 {Xt:er     1e."tphirry



trv.           Slatcment o{CIaim

               State as bricti.v" as pcssible the tacts of vour case. Describe ho'vv erach delcrrclant was personally inriolveci in ther
               allegedivrottgful actiot.l,alongrvitlttlte datesarrriloctrtionsof'all relevantevents. Yournay.,.uvislrtoincluclc
               firrtlrercletailssuchastltcnamesofotltcrpersonsinvolvedintheevcntsgivirrgrisctol.,ourclairts. Ilonotcite
               an-v cases  or stalutes" lltnore than one claim is asserted, nuntLrer each cltrirn and write a short and piain
               slatenent o{-each c}airn in ir sL.parirtc ruragraph. Attach adrjitional pages if needed.


                               lf the events givirtg risc to your claim                                  arose outside an institution. describe rvhere anci'uvlren tftey arose.




                                                              tv/n
               B.              lf'the events giving rise to                    _vour      claim arose in an institr"rtiou, descr"ibe where and rvhen thev arose.
                                   q300 So"i[, \Jit'n"nt RD                                                          q   CcSe-   n^enryr in$ornc{                      rne, o$   t\;s etfaf
                                                                                                                                    v
                                                                                                                           onY
                                   Tucsorr, A.izonq g{|t?                                                                Jonr*.y ,l^J ) ?015
                               (U";+r)              5   i"*es P.^:hnt*y)
                                                                                                                                                                                 Pa*clol ll
Case 1:20-cv-00442-KWR-KRS Document 1 Filed 05/08/20 Page 7 of 15
 P.o 5e t\    -     Congieint      fr.    Vra\*rion   o[ Cr;l   Rghrs     (   p,is,ne.)



                         "A ulo.l^-.nt         Lt
D.
        T," plr;^l,s[ \os b"* clep",veJ of \;$er\;b.{l
        :t Pt:p"'f, r;thoi.r* dr. grocess o$ [rtJ. Every
                         '1,'6iJ
        du!.nJo^f          ;r, fL;s compieint l^,us v;ot<*<J                        tb
        f [e;4,"44. conrhtt*'onei "y[,.ts t^lhen h<. uJus f; LJ
        qs   q    Sexrxl ol$"nJ., in ]te, &op
                                                 "nJ ,pon
                  gones ll.';s +*[o, ]re l"es b""n helJ +"
        Siuinl
        9nst^.re(   in   vi"lq+(on af +\e (onsritu#on,          *rrJ it       hss
        e9{".1J     hi.    l,v:r,3   co,rdi*fons
                                                   ,l;Lrd,reSranJ proler4y,
        TTre dtsh-rct court
                              ron n\rryrerous ocCcssiotls, h"s tr;nJ
         +g gdrre<l lh;< error *nJ h.rs nof 6uen su.cessful.
         At hts e,.Jer6 u,rJ      p\rin+t$ft h[. by ho"oy h;n
         qs q 5ex            .ll"
                       "[]enJer. Jones h.s 9".+*rl evfie,\.e oaJ
         Oocrr'..en}r fo provo f},ls error is v;oirhrrl all otte;"Jl
          cl1,rr3 lL..* cle rqisel in ll.,A.o^pi"inl,Ttl. srbsten{r?l,
          dize o$ +l-,;. error hrs g,r.^ t\s $J.*l cos,i *nd
          BOP 5wgr-cne, Nr<qsCIrcS ;r\              lr7iy fo   reverse    t[r;s errcr)

          p(overbi"l Letl cen\et be- Uncunq, lte pis;rr{i$'s irq;c
          h*r L.n t"ir,IJ o.J +k+ ,unli[g <osrt ."tiUJ; Cqnt
          be reverseJ,
                            Case 1:20-cv-00442-KWR-KRS Document 1 Filed 05/08/20 Page 8 of 15


l)ri' Sc l l
  :]:
               tlttr    l   )   l0   r   (\rl)loliriill li,r' \ rolalron ul'( rrrl ltirhtr l l'l isilrrr'r )
               --j




               C.                    What date anci approxinrate time did the events                                   givilg   rise to your clainr(s) occur'?




                                         Jonuo.y                   r?nJta0\5                                   ; ql qp.(oxinmtrty ,l_l3opnn
               D.                    Witat are the              {'au:ls                   exornlie: ll'lwt hoppent:d lo y6v2
                                                                          underl.virrg your r:la.int(s 1') (};'rtr                                               I'L"ho   clid v,/tut?
                                     Ll/asnrtl'oneelscinwth'erJ','lllxtelsesor't'whulltttppaned?1a
                                                                                           t,.J.rS infor-ed
                                  *y l4'.'rele :lrt..rS under Ser o[$",,irr qnd +1..;r erro r.cr."sel l[..
                                                                                                                      BOp F;tccl
                                                                                                                t,.! houcjT {D
                                                                                                               '.r{".'lLqt
                                  be qhe.eJ clue +? bei,5 $.t.el7 c\c^clerilgf c,.d #$o+J-;;;;                                    t
                                                                                                                           a wo-fd
                                 oLkinlS,'/.n.+l,c BoP ,lit+ ,^lv" {1,:s srror. I+ l.*r ..ur"J
                                                                                                       -y t^..j1"'.r'.rru,.r lo
                                 Lc raslr,'.IJ .rhd.r *hs f"lse lobol q,..1 i,"tar"c.* fili,no; of aor..-1^;cil(.The.i r sre-
                                 ,*^*rncr6us {".{.-"1 6(C-,'clqlS +["+ l.tnoc.l anJ
                                                                                    ^q"lr.orlrJ-t.J +Lj . rr),rtr+o toAon f can
                                 PlcK eut r.rJ p.o^rc +lr;s ctoih^, "^J olga 4 le,"o i"r",.""}.s ,.rLo no.rt ,"r,i"it-il-lL-ts-uror-
                                  Witt'esses uv'll he 9t rt ;risJ o1 r leter dqtc'
Y.             Ixjuries

               lf you           sLrstained iniuries lelated to the events alleged above, describe your initrries and state rvltat merlical
               tretltrnent.               ilany, vou reqltirecl and dicJ or clicl not receive.
                                                                                                                                                                          pT50
                     Arrtiat y l Amiou$, Poni( A"v'.cl(s, Ptrqq. i*,
                                                                         5+t1s, fu1""'"1                                           M!"
                     I,ve-        .ro d-+.^t *1retl
                                         \.4             bcr11 q5scul+d avef il,';5 [*lse             [*.                                                           ;lle
                     ecvoin3 rnc. to b" qflilcf€d ol .qn.loMt livn6,Iv'l on
                                                                                o"lotnl \ss;e                                                                               'i'
                     T nev€r K,\or^, rr.:i.en qnot),er inmqlc co,iJ tlhck me o\tcc iuoiirl l''t                                                                              \6"eJ
                                                                                        J
                     q5 a 3a1r"l o!$endcr,

Vl.             Rslief

                Stale briefl-t, rvhat you rvanl the couri to do lbr y,ou. Make no legal argurrrents. I)o nol cite al1)' cascs or slaltttes.
                If reilucstitrg ntoi.lc-v damages" inclLrde the anrounts of'any actual damages and/ttr pLrnitive damages clairned for
                tlre acts alleged. Iixplain ther basis lbr these claims

                 ;.ffffi;?or"o*                                                    str.,stAJ,r,,r..J Pls$,rt,,ncrN5 prTs',..l Asr.,hir"Juon,ef.                              o^krl)
                                             d.^g" sI L"r,
                                                      lo15 o{ l;L.t"s,l;lc,  Loss ot
                                                                                  o$              o:",[,'11.",t"]k1u"4,."t::r
                                                                                            llltg oves D((nq q
                 Po.,ih,re,
                                                           "f }rkrtie5llita. LoJS
                                                                                     fdriry
                                                                                     .9o".,
                                                                                          u: ll,'p* ,tA^l ny tik' t."c {"'P
                                                      b;rh lo,t,ry rvcr                                         ;i{;*,*,iJ
                                                                      il;
                                                           ;i:;'(.' i,,^0.* f"i ;;ys tu'le{id}:)
                      I q* qs(:1J Ik .or,.l fu" S(qnl,r loo,ooo,rl'oo0.oo q Jo**<s             U
                                                                                                     l.
                      +t" plt;nfif'[ un .ttr qcfuql ,,^J .frnifive cle rrn<JeS Corvrbi*e , L qrlt q[so
                      trtkiil +o be yo",\nJ en o1u;it"l ot rnny crrrT^t J'drunte.* crlqlel b tA;s
                      con"ptcirrt lo tr v onJ reverse                                                          iLil   ctqiwr' .r,rJ repcir
                                                                                                                                            '
                                                                                                                                                   t\it <,rror ci              bes*
                                                                      I                                                                                                           l'.rrr':,rl I]
                       q5 0"rsitic,
                   Case 1:20-cv-00442-KWR-KRS Document 1 Filed 05/08/20 Page 9 of 15


Pro Se l4 ilter,. l2i l6) (i:nrplaint lrrr Vjolation   ol'(livil   Righls (Prisonerl




ylt.       Exhaastion of Administratiyc Rernedies Administrativc llrocedures

          'tr'he
               Priscln Litigation ll-etbrnr Act ("PLIIA"),42 Ll.S.C. $ 1997e(a), requires that "[n"lo action shall be bloLrght
          with respecl ter prison conditions under section t983 of this title, eir any olher lederal lar.v. by.'a prisoner conl'rlred
          in any'.jail. prisort" or otlter correctional facility until such adnrinistrative remedies as are availatrle are
          cxhausted."

          Administrative relnedies ale also known as grievance pl"ocedurcs. Your case rnay bc disr"nissed if vou have nol
          exhaustcd j,our administlative remodies.


                        lJltl yriur clainr(s) arise rvhile )iclu \\ierec:cnrlined in               a   jai[, prison, or other con:ectional facilily?

                                  Yes


                        E*o
                        lf yes, narne the .jail. prison. or other corrcctional                  Ilcility   where yur"t \l'ere coufined at the tinre of tlrc
                        everlts giving rise to 1''oLlr clairn(s).

                                Un;{el Sklcs ktti".y -Tucso tr
                                                          Pcr:
                               93oO Sout\ Wilrn'r.t RD
                               Ti"s"n, Anzgg g-fls_G_
          l].           Does the jiril" prison. or olher correclional lacilit-v rvhere -vour clainr(s) a.rose ha.ve a grievance
                        procedure')


                        [] v**
                        Ero
                        E         o" *ot krror,v

          C.            Does the g.rievance procedure at the                      jail. prison" or olher correctional {acilil1.' rvhere your   cla.im(s) arose
                        cover sorne or all ol-voLrr claims?


                        fl        v*u

                        Xl *o
                        f         r:u rrot krrow

                        I 1'   1,es.   whicir clairn(s    )?




                                                                         NIN


                                                                                                                                                       [,agt6ol'll
                     Case 1:20-cv-00442-KWR-KRS Document 1 Filed 05/08/20 Page 10 of 15


Pr(&   !4    t   ltel. 4l   l6   )   {l)rlplarnt lbL Vjolation ot (ijvil ltights   (   l,r isoner)




            D'                   Dicl yoLr lile a glievance in the
                                                                   "iail" prison. or olher correotional facrititl, where vogl. claim(s) arose
                                 conceuting the lircts relating to this cunrplaint'?

                                           Yes


                                 X*o
                                 I1'no" did you lile a grievance aboul the events described in this complaint at any other-jail" prison. or
                                 oiher con eclional lacilitl,'7

                                 I        v.,
                                 X*o
            f:..                 lf   1'oLr   did lile a grievance:

                                 1.       Where dicJ ,vou llle the grievanc:e'?




                                                                NIA

                             :.          What did yoLr clainr in yoLrr grievance'?




                                                             f{lN

                             i.          What was the result, if an-v'l



                                                               N\N

                             4.          What steps. if any. did you talie to appeal that clecision? ls the gricvance proocss completedl, Ii
                                         ttot" explaitr rvh-v rlot. (Descrihc al/ e.l{itrls kl ttltpeul to thc. highest let,el ol-tha gt.iettrnLL, l.)t.uc.c.\.\.)



                                                                         N\N



                                                                                                                                                         PagcToi'11
                                                                                                                                                                                              I




                 Case 1:20-cv-00442-KWR-KRS Document 1 Filed 05/08/20 Page 11 of 15


.llfll lc L4i.lier 12;lliliorlplainlllblViotationol'L'ivit Rig[ts1t)r                       irt,rrcr.l




           l'.           if you did not file a grievallce:

                          l.       ll'thcre ilt'i.rn\ l'cilsons \\hv )ou tlid nol tile ir glicvance. slirte lhcni here:
                                  rYly cosrr rn<ro.1".,, f,r\'s Bcr+l.y) ;;h;,ned ii                      it"rr', -.s             tln{ ce,r corrx* {1,;1
                                 srior-.5te inB.ftJ ;+ t"l +" L! iotrerlr.d ly tLc soorts,T                              ^otLi'tq
                                                                                                                       +otd het"T t
                                 4e prove. |Lc cou* l.rrl corrertd +lr;s /rro, <",.l ,pts lolJ on.e aq?in,,l1rrrrs                   "j cloconorrts
                                 notliy_ t\"t cqn \e c)ony t^t,*\,oui *le cou* <o,rcch.H- ll* dorr*1^ii,,'rr)i"q"s'*Le
                                 Plrru,tbe *Lclro eea*tf ;;itlrS inh,crn*h_en tL:l ,InttL ftc+,rr[ eviledce.
                         2.        If ,v"oLrdid not flle a grievancc but y'ou did intbrrn officials of y'our claim. statc lvho y.ou in{irnned.
                                   rvhcn artd horv, and their respotise. if any':
                                                                                                            Mrs. Bunil.y lAr-                gol*,      r4r3, RolcrtsrMr. L"skr,
                                                                                                                        )
                                       qr.d *l5a Sever<l J|.cfi mtw\ers +\r^,yh trqnit *l^+ in$"*e/                                                                              hc ot
                                       lLc error                                 Lu+ y Jon"t recqtl tleir                    nt-lnej,


          C             Please set lbrth anv additional ittlbrnration lhat is relevant lo the exhaLrstion 01'ytiur atimiuisrlalive
                        renredies.


                                                                                       Nlh

                         tt,ln   tit   ti : t r,rt i t'(   t'1.   tlt   rt I i (.\.)


VttI.     Prcvious [,ilwsuits

          'I'he "three strikes rule" ba.rs pdsoner
                                              a         from hringing a civil action or an appeal in lederal coLrrt lvitholu pa1,,ing
          the filing tee if that prisoner ltas "on fhrec or nrore prior occasions. while incarc,erateci or cletaini..ri in anv {aciliqv,
          broughl au aclion or appcal ilt a courl of tlre Unitcd States that r.vas disrnissecl orr the grounds that it is i-rivolous.
          malicir"lr-rs. or lails 10 state a claim upron which rclielmaSr be grarrted, unlcss tlre prisoner is uncJer ilnminent
          clarger o1'seriorLs physical iniLrrv." 28 1.1.S.C. g l9l5(g).

         To the bcsl of your knorvledge, have                                          1,'ou lrad a case disrrrissed based   on tlris "'three strikes rule"?

         E v*.
         X*o
         ll   -ves.   stale lvltich court r'lismissed your c.rse. rvlren tlris occurred. anci attach ri cop!, ol'the orcler                                if   possible.




                                                      /\,//A


                                                                                                                                                                       Pagc ll   ol   l   i
                   Case 1:20-cv-00442-KWR-KRS Document 1 Filed 05/08/20 Page 12 of 15


Pii,Sc   lJtlier.l-- lr't(',rrtrnlrinilirr \roLrrun,.,l Llil l(i--lysil,rr\,,tr..t )



              A'           Har.'e you     llled othel larvsttils in srate or feclerrll court deaiing rvith the same lacts inyolved in tliis
                           actir)n?

                                  Yes


                           El *o
          1l               l1'vottr arrswer to A is Yes, describe each larvsuit              b-r,'   ansrvering queslions I tl:rough 7 belor.v.
                                                                                                                                                ft"rhet.e i,t


                           l.



                           2.
                                 Parties to the previous IarvsLrit

                                 Plaintifts)
                                 Delbrrdant(s)


                                 caurt {il ./t:du'ul     crtt.u"r,
                                                                                             $
                                                                     nunrc thc clistrict; ('slutt: cotfi,l, nLrnte lhe counly anr} srtte)




                           3.    Dockct or indcx numtrer




                        4.      Name of Judge assiuneil to your case




                                Approxirnale dnte of {iling Iar.vsuit



                       6.       Is the case    still pending'?

                                       Yes


                                ftu
                                1l'   no. give fhe approxirnate date ol disposilion.
                                                                                                                    Nlh
                       7   .    Whal was the result of the case? (Frtr exunrytle.                    lYas the case rJisntissetl? ll/as jtrclgme:nr enteretl
                                in ),our./irt,t;r".' l.l/as tlrc c"ttse nssStaalei'l)




                                                                                                rlln
         t.           Have -v-ou flled otlrer lirrvsuits in state ol tbderal court othenvise relating to thc corrclitiol:s of your
                      irnprisonment,
                                                NO

                                                                                                                                                    [']age9ol'll
     Case 1:20-cv-00442-KWR-KRS Document 1 Filed 05/08/20 Page 13 of 15


                    aint 1br Violation   ol'Civil lli

                   1'cs


        X*o
D.      If -vou'ar:srvcrto c is -ycs, describe each rarvsuit bv ansrverirg quesfi'r,,s I
                                                                                                tlrrorrglr 7 belorv. (lJ-thare is
        rnore lhun one lcu.'szril, clescribe tlrc, ut*litional lau;,sttits nn orl,rtlrer
                                                                                         7rog, us' i ng t ltL' .rLtntc litrntu!.)

            1.    Parties to the previeius larvsLrit

                  Plaintif(s)
                  Defendanr(s)
                                                                     N\X
        2'        Ctturl (il-Jlclerttl cotu'|, nttme the distric't," if'slare L:otrl, not,t€ !lttt cor,nt!1,attcl
                                                                                                                  State,l




        3"       Docliet or index nulnber




       4.        lrJatue ol'Judge assigned to
                                              -i;e111
                                                      g35s




       5.        Approxinrate clate of illing lar.vsuit




                 ls tlrc clsc srill pcrrtlirrg'.,

                     Yes


             E*o
                 l1'lro, give th* approxiruate clate of clisposition


       7.    Wlrat was lhe result oi'the case? (?'or exatnpla                l,Nlqs   tlte cttse clistnissed',, Was.fldgment entereLl
                          ? ll:us ilrc cuse c4tpeuled'? )
             in .v'trut' .fitvrtr




                                                                   NIN


                                                                                                                             iragc   10ol l   I
                Case 1:20-cv-00442-KWR-KRS Document 1 Filed 05/08/20 Page 14 of 15


Pro Sc i4   iilev                 fbr Violatrnn olCir.il {liehts (prisoner




lX.         Certificafion and Closing

            t-lnder Federal Rule of         Civil llrocedure 1 l. by signing tielorv. I certi{1,'to the best of rnv knowlei.lge. infbrmatiou.
            and beliel'that this con:plaint: { l) is not being presenierJ fix au
                                                                                  irnprJper pur.pose. such as to harass, cause
            lrrlileoessaln clelav. or needlesslv increase the cost of lirigarion;
                                                                                12j   is suppr:riecl
                                                                                                   hy eristing larv or by a
        nonfriYolous argument fbr e.rtencling, moclif-ving. or revJrsing existing
                                                                                         Iaw; {3) the factLral contentions have
        evidentiary suplrcrt or. if specificalll' so identille<l. u,ill likelf have eriidentiary
                                                                                                  orppun afier a re*son,ble
        oppatlunitv fbr fufthel investigatiolt or discoveryt and (4) the corrrplaint <itherrvise
                                                                                                      complies rvith t1e
        requirenleltts o{' Rule I I.



        4,.          !'*r llartics Without            an Attornc.-v

                     I asrec 1o ;rrovide the Clcrk's olfice lvith any changes to nr-v address rvhere
                                                                                                            case-related papers nra1, be
                     served' I ltrtdcrstatr'd thal rn-v lailure tn keep a currelrt arlclress on lile with the
                                                                                                              Clerli"s Ofilc; ma3, result
                     in the disrnissal o1'lnv r_.ase.

                     Dale o1'signing:                 5-s-r0
                     Signature a{' Pla inti      ff
                     Printed Name of PlainriJT
                                                                  Brqof,ojr Lsw_re-q,=$ neS
                    Prison Identifieation #
                                                                  os t\b-7 07
                             ,
                    Prison       ridi'css
                                                                  Pos+ Office           Bu(   3os
                                                                 Jbne<vil[e
                                                                              (."irt,
                                                                                                       VA
                                                                                                        Stot,z
                                                                                                                    ,rllt3- o305
                                                                                                                         Zip t'otle


       tl.          For Attorncys


                    [)lrtc trl sigrrinu:


                    Signature of'    ,4   ttorney,
                    Plinted Nurne of Attornev
                    iJar Nunrber
                    Niune o1'[.aw Ijinrr

                    Address


                                                                             7:ii;,- --   -            Sti:,tt
                    'I'elephoue Nuntber

                    [-mailAdclress




                                                                                                                                      Pagcllof'11
                                                          o
                                                          3 O/,A
Case 1:20-cv-00442-KWR-KRS Document 1 Filed 05/08/20 Page 15 of 15
                                                            u/
                                                               f2'
                                                          D g &#
                                                              --*

                                                         _F $k?
                                                                           I




                                                          -




                                                          n
                                                          v
                                                                     ' ;s,
                                                                      *1
                                                          H
                                                          -E
                                                            fv
                                                          d +a  ,50C
                                                                      -LO

                                                              q
                                                              ur     G"i       Jo
                                                              b-r
                                                              q
                            0
                                                                       rr
                                                                       1T1
                            O
                            (Jl
                                                                       m
                            J
                            O
                  > e oP
               cJ.oIim{
               0.8   I*=
               ;ildE 39i qr
                         o-
               ll   F mEd
                    1<sr
                    -l
                    <E
                    @7
                    !<.
                    r<
                    CJ
                    l\l
                    ,b
                    00
                    !
